Citation Nr: 1027031	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  07-20 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in San 
Francisco, California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred on June 10, 2006 and June 11, 2006.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2006 and April 2007 decisions of the VA 
Medical Center (VAMC) in San Francisco, California, which denied 
a claim for payment or reimbursement of unauthorized medical 
expenses incurred on June 10, 2006 and June 11, 2006.

In a May 2010 statement, the Veteran's representative informed VA 
that the Veteran wished to cancel his Travel Board hearing and 
requested that the Board proceed with appellate review.


REMAND

The Veteran contends that he is entitled to payment or 
reimbursement for the costs of medical care provided by Santa 
Rosa Memorial Hospital, Verihealth Inc., Santa Rosa Trauma 
Physicians Medical, and Northern California Imaging (NCI) on June 
10, 2006 and June 11, 2006.  After a thorough review of the 
claims file, the Board finds that the record is not sufficiently 
developed to ensure an informed decision.  

Evidence in the medical appeal file reflects that the Veteran 
presented to the Emergency Room (ER) of Palm Drive Hospital on 
June 10, 2006 to be treated for facial trauma.  He had been 
involved in an accident in which the ATV he was riding in flipped 
over.  The Veteran was diagnosed with a mandible fracture and 
transferred to Santa Rosa Memorial Hospital for a higher level of 
care at the trauma center.  He was discharged from the hospital 
the following day on June 11, 2006.  

The Board notes that the Veteran does not have any adjudicated 
service-connected disabilities, nor was authorization for the 
hospital visit obtained in advance.  Accordingly, the claim is to 
be considered under the Millennium Health Care and Benefits Act, 
Public Law 106-117, which provides for the reimbursement of non-
VA emergency treatment for which the veteran is personally liable 
in certain circumstances, regardless of service-connected status, 
if specified criteria are met.  38 U.S.C.A. § 1725 (West 2002 & 
Supp. 2009); 38 C.F.R. § 17.1002 (2009).  

It is also noted that claims for payment of the costs of 
emergency hospital care or medical services will not be approved 
for any period beyond the date on which the medical emergency 
ended.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.121.  An emergency 
shall be deemed to have ended at the point when a VA physician 
has determined that, based on sound medical judgment, a veteran 
who received emergency hospital care could have been transferred 
from the non-VA facility to a VA medical center for continuation 
of treatment for the disability.  See Veterans' Mental Health and 
Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 
122 Stat. 4110, 4123-24 (2008).  

In this instance, the only issue before the Board is whether the 
Veteran is entitled to payment or reimbursement for the medical 
expenses incurred from the time of his transfer from Palm Drive 
Hospital to Santa Rosa Memorial Hospital on June 10, 2006 through 
the time of his discharge from the hospital the following day.  
Notably, the agency of original jurisdiction (AOJ) has already 
awarded payment or reimbursement for the medical expenses 
associated with the ER treatment at Palm Drive Hospital.  In this 
regard, the Board notes that the AOJ essentially conceded that, 
at least up to the point of transfer from Palm Drive Hospital to 
Santa Rosa Memorial Hospital on June 10, 2006, the Veteran met 
the requirements of 38 U.S.C.A. § 1725 and 38 C.F.R. §17.1002.  
Therefore, resolution of the issue on appeal is contingent a 
determination of when the Veteran's medical emergency ended.  

According to the June 2007 statement of the case (SOC), the 
Veteran's claim for payment or reimbursement of medical expenses 
was denied because, based on the medical records of the ER 
treating staff at Palm Drive Hospital, the Veteran's medical 
condition was stabilized to transfer at the time of his transfer 
to Santa Rosa Memorial Hospital, and therefore emergency medical 
treatment was no longer clinically needed.  The Board observes 
that the medical records of the Veteran's ER treatment at Palm 
Drive Hospital are nowhere to be found in the medical appeal 
file.  As these records are shown to be essential to the 
adjudication of the Veteran's claim, the Board finds it necessary 
to remand this case to associate these records with the file.  

As evidence in support of his appeal, the Veteran has cited to a 
letter from S.M. Crane, M.D., dated March 15, 2007, to show that 
his treatment at Santa Rosa Memorial Hospital was necessary due 
to medical emergency and that efforts had been made to transfer 
to the VAMC in San Francisco to no avail.  See notice of 
disagreement, May 2007; substantive appeal, June 2007.  A copy of 
this doctor's letter is not of record.  In addition, it is 
unclear whether the Veteran was seen by Dr. Crane during the 
course of his treatment at Palm Drive Hospital or at Santa Rosa 
Memorial Hospital.  On remand, an effort should be made to 
associate this letter with the medical appeal file.  

As noted above, the Veteran indicates that Dr. Crane had called 
the San Francisco VAMC in an attempt to arrange for the Veteran 
to be transferred to a VA facility, but had been informed that no 
beds were available.  The medical appeal file, however, does not 
reflect that any efforts have been made to obtain VA's notes of 
such a telephone call, if any, which may be documented in a 
Report of Contact form or within the VAMC computer system.  On 
remand, the AOJ should determine whether there is any record of 
this telephone call available, and if so, associate it with the 
medical appeal file.  

The Board notes that 38 U.S.C.A. § 1725, the law governing claims 
for reimbursement of private medical treatment, was amended 
during the pendency of the appeal, as reflected above.  The 
Veteran should be notified of the change in the governing 
statute, and the claim should be readjudicated under the amended 
provision.  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 
4110, 4123-24 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also obtain the 
following evidence and associate them with 
the medical appeal file: (a) records of 
the Veteran's ER treatment at Palm Drive 
Hospital on June 10, 2006; (b) the letter 
dated March 15, 2007 from Dr. S.M. Crane; 
and (c) VA's notes of telephone call(s) 
from a private medical facility, to 
include from Dr. Crane, requesting that 
the Veteran be transferred to a VA 
facility (possibly documented in a Report 
of Contact form or the VAMC computer 
system).  

2.  Thereafter, the AOJ should readjudicate 
the Veteran's claim for payment or 
reimbursement of the costs of medical care 
provided by Santa Rosa Memorial Hospital, 
Verihealth Inc., Santa Rosa Trauma 
Physicians Medical, and NCI on June 10, 
2006 and June 11, 2006.  All new evidence 
received since the issuance of the June 
2007 statement of the case (SOC) should be 
considered.  The claim should be 
readjudicated under the recently amended 
version of 38 U.S.C.A. § 1725.  

3.  If the benefit sought on appeal remains 
denied, the Veteran should be provided a 
supplemental statement of the case (SSOC) 
and, after a reasonable period of time to 
reply to that SSOC has run, the appeal 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



